department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date aug contact person o m agyls identification_number telephone number f0 6ry employer_identification_number dear siror madam this is in reference to your representative's letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted shows that the grants will be administered by f a publicly f selects individual scholarship recipients through its c supported_organization under its b competition the initial phase of the competition is the x test which is given annually in participating high schools by high school officials after the test f identifies and honors students scoring in a group that represents the top two percent of graduating high school seniors nationwide and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists the semifinalists then take a second test to confirm their earlier performance those who repeat their performance who demonstrate high academic standing in high school and who meet other standard requirements are designated as finalists you have entered into an agreement with f whereby you have agreed to sponsor a specific number of scholarships each year to be awarded to children and or relatives of employees of d under the b f may award special scholarships to high-scoring students below the finalist level if there are an insufficient number of finalists the selection of individual grant recipients is made by selection committees designated by f the members of the selection committee are totally independent and separate from you f confirms the individual scholarship recipient's enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee leaves the company scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 of the code and which may be further limited by f the recipient will not be restricted in his ner course of study sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether ‘a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if thé number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year f will supply statistical information on applications received and grants made which will ' enable you to maintain the records required by revproc_76_47 you have agreed that your scholarship program will meet the requirements of rev prac and that special s e t a scholarship awards will be in compliance with either the or percent test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer if you wish to meet the percent test eligible employees’ children shail include all employees' children who take the required tests in the applicable_year and otherwise meet the minimum requirements for eligibility established by you in addition if you wish to meet the percent test you must obtain an actual count to show the number of employees' children who are eligible for grants whether or not they submitted an application in the applicable_year accordingly based upon the information presented and assuming the program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to f for the awarding of scholarship grants to children and or relatives of employees of d comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code we understand that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code any changes in the procedure must be reported to your key district_office for exept organization matters i this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 records should be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof please note that this ruling is only applicable to grants awarded under the b competition before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program and the requirements of revproc_76_47 must be met in the aggregate your procedures for awarding scholarships to students designated as finalists under c are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore only those scholarships offered to individuals below the finalist level under your b will be counted in determining whether the percentage_test of revproc_76_47 is met with respect to special scholarship awards made under the b competition and any scholarship awards made under any other such program we are informing the _ te_ge key district_office of this ruling please keep a copy of this ruling with your organization's permanent records a e h s t s e w e e m n n e e e n e m c h e m a s e n i m x e e m n i e n n t r e a e t e n s e i n e e t e t e o r c e n e e e t n e e e e this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely era tot vy boeot gerald v sack manager exempt_organizations technical group a a e e n o a a e c
